Citation Nr: 1528794	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-08 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected thoracic spine disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of       a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part granted service connection for thoracic spine degenerative arthritis of the T6/7 interspace, status post anterior wedge compression fracture of the T6 vertebra body, and assigned an initial rating of 10 percent.

In his Substantive Appeal the Veteran requested a hearing before the Board.  He was duly scheduled to testify before the Board by videoconference from the RO in June 2015 but he cancelled that hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that further development is required before the issue on appeal   can be adjudicated.

The Veteran's last VA examination was performed in April 2011.  In his Substantive Appeal the Veteran stated his range of motion had decreased significantly since that reported by the VA examiner.  Review of the Veteran's    VA outpatient treatment record in Virtual VA also suggests his thoracic spine disability may have increased in severity; for example, as of the most recent VA treatment note in September 2012 he was receiving epidural steroid injections for pain relief.  Current examination is accordingly warranted.  38 C.F.R. § 3.159(c)(4)(i) (2014).  

Whereas the Veteran was actively undergoing outpatient VA treatment for the thoracic spine disability as of the most recent treatment note in September 2012,   the AOJ should obtain current VA treatment records and associated those records with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the AOJ for the following action:

1. Obtain updated VA treatment records and associated them with the claims file. 

2. Thereafter, schedule the Veteran for spine examination to determine the current severity of the Veteran's service-connected for thoracic spine degenerative arthritis of the T6/7 interspace, status post anterior wedge compression fracture of the T6 vertebra body.  The examiner should review the claims file.  All appropriate tests should be conducted and the results reported, to include range of motion testing.  The examiner should indicate whether the Veteran has incapacitating episodes of disc disease attributed to  the service-connected thoracic spine disability.  

3. Then, the AOJ should readjudicate the issue on   appeal.  To the degree that any claimed benefit  remains denied, issue to the Veteran and his representative a Supplemental Statement of the            Case (SSOC) and return the case to the Board as appropriate for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




